Citation Nr: 1615313	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  08-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for internal derangement of the right knee with degenerative changes, status post arthroscopy ("right knee arthritis").  

2.  Entitlement to a separate disability rating in excess of 20 percent for right knee instability from May 16, 2010.  

3.  Entitlement to an increased disability rating in excess of 30 percent for tendonitis of the left knee with degenerative changes ("left knee arthritis") from November 1, 2011.  

4.  Entitlement to a separate disability rating in excess of 10 percent for left knee instability from November 1, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1982 to November 1986, and August 1991 to February 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Nashville RO.

This case has a somewhat complex procedural history that was outlined by the Board in its June 2012 decision and will not be reiterated here.  Of relevance here is that the issues on the title page were remanded by the Board in June 2012 for further development, and the case is now appropriate for appellate review.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right knee arthritis manifested complaints of constant pain and extension limited to 30 degrees.  




2.  Prior to October 25, 2011, the Veteran's right knee arthritis manifested flexion to no worse than 90 degrees, even with pain, following repetition, and during flare-ups; from October 25, 2011, flexion was limited to 60 degrees, with pain throughout the motion.

3.  From March 16, 2010, the Veteran's right knee instability was manifested by complaints of giving way, and objective findings included consistently negative ligament testing.

4.  From November 1, 2011, the Veteran's left knee arthritis manifested complaints of pain and limited motion; objective findings consisted of full range of motion on examination.  

5.  From November 1, 2011, the Veteran's left knee instability manifested complaints of giving way; objective findings included no instability, swelling, or effusion on examination, and a mild meniscal tear.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent disability rating for right knee limitation of extension have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating have been met for right knee limitation of flexion for the rating period from October 25, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code (DC) 5260 (2015); VAOPGCPREC 9-2004.


3.  The criteria for a disability rating in excess of 20 percent for right knee instability have not been met for any period from March 16, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2015).

4.  The criteria for a disability rating in excess of 30 percent for left knee arthritis have not been met for any period from November 1, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2015).

5.  The criteria for a disability rating in excess of 10 percent for left knee instability have not been met for any period from November 1, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, this case has a somewhat complex procedural history that was outlined in detail in the Board's previous June 2012 decision.  Briefly, however, service connection for a left knee disability was granted in a December 1986 rating decision, and for a right knee disability in an April 2004 rating decision.  The Veteran underwent multiple surgeries to both knees, and was in receipt of 100 percent ratings during various periods of convalescence.  He was ultimately granted separate ratings for right and left knee arthritis and instability.  

In May 2006, he filed a claim for increased ratings for his knee disabilities.  The claim was denied in the June 2007 rating decision on appeal.  While the Board adjudicated some portions of the rating period on appeal in its June 2012 decision, it remanded the issues on the title page for further development.  

Specifically, the issues currently before the Board include whether a disability rating in excess of 10 percent is warranted for right knee arthritis for the entire rating period on appeal; whether a disability rating in excess of 20 percent is warranted for right knee instability from May 16, 2010; whether a disability rating in excess of 30 percent is warranted for left knee arthritis from November 1, 2011, forward; and whether a disability rating in excess of 10 percent is warranted for left knee instability from November 1, 2011.    

The Veteran contends that his symptoms - which include pain, giving out, and limited motion, and have rendered him unable to work - warrant increased disability ratings.  The Board notes that a total rating based on individual unemployability due to service-connected disabilities (TDIU) has been in effect since November 1, 2011.    

The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  As discussed above, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

In this case, the Veteran's right knee arthritis has been evaluated under DCs 5010-5024.  The hyphenated diagnostic code reveals that DC 5010 is assigned for traumatic arthritis, which is the service-connected disability, and DC 5024 is assigned for tenosynovitis as the residual manifestation of that disability.  See 38 C.F.R. § 4.27.  Both diagnostic codes instruct that the disability is to be rated as degenerative arthritis under DC 5003.  

The left knee arthritis has been evaluated under DCs 5010-5260, with DC 5260 assigned based on limitation of flexion of the knee.  The right and left knee instability have been evaluated under DC 5257, which contemplates recurrent subluxation or lateral instability.   

Turning to the evidence most pertinent to the rating period on appeal, in October 2006, the Veteran sought treatment at the emergency department with complaints of a three day history of right knee pain as well as swelling, popping, and cracking.  Examination revealed medial point tenderness.  Varus and valgus stress tests were negative, as was McMurray's and anterior and posterior drawer signs.  The clinician noted that there were no signs of meniscus or tendon involvement and prescribed pain medication.  



At a November 2006 orthopedic consultation, the Veteran reported worsening bilateral knee pain, as well as acute swelling of the right knee with pain similar to what it was prior to his previous arthroscopies.  He also reported that the right knee locked two or three times weekly.  He rated his pain at a level between 6 and 8 out of 10 in severity, with pain occurring daily.  On examination, flexion was to 90 degrees and extension limited to 30 degrees secondary to weakness.  There was crepitus with range of motion.  

In a December 2006 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's former employer stated that the Veteran had to take constant breaks from driving to get out and move around to try to relieve his knee pain and swelling.  

In February 2007, the Veteran was fitted with a knee brace, reporting knee pain, weakness, gait abnormality, and joint instability.  It was noted that he had exhausted all previous brace options due to ill fit.  It was noted that range of motion was within full limits and muscle strength was 4 to 5 out of 5 bilaterally.  The clinician also noted that the Veteran had moderate to severe medial and lateral laxity or instability of the knees.  

The Veteran was afforded a VA examination in May 2007.  He reported instability, pain, stiffness, and weakness.  He denied episodes of dislocation or subluxation as well as locking episodes.  He denied flare-ups and incapacitating episodes.  He stated he was unable to stand for more than a few minutes or walk more than a few yards.  He always used braces and crutches.  On examination, there was no instability or patellar or meniscal abnormality.  Flexion of the right knee was to 120 degrees with pain beginning at 115 degrees, and extension was to 0 degrees with no pain.  There was no additional loss of motion after repetitive use testing, and no ankylosis.  The VA examiner stated that the knee disabilities would have mild effects on shopping, exercise, sports, and recreation, but no effects on chores, traveling, feeding, bathing, dressing, toileting, grooming, and driving.  Moreover, the VA examiner stated that the Veteran would be able to perform meaningful work that did not involve weight-bearing, affecting the knees.  

In June 2007, the Veteran's VA treating orthopedist noted that the consequences associated with his knee pain had increased, and that the active range of motion had decreased since the last examination.  Moreover, there was increased tenderness to palpation over the medial joint line.  The doctor opined that, despite multiple surgeries and multiple bracing constructs, the Veteran's functional ability had continued to decline, and that he was unemployable due to his lower extremity disabilities.  He also stated that the Veteran would eventually require a total knee replacement for chronic knee pain and loss of function, but he did not specify to which knee was referring.  

The claims file includes a May 2008 "buddy statement" from someone who hired the Veteran on several occasions, K.C., who stated that the condition of his knees prevented him from performing many tasks.  On several occasions, K.C. accompanied the Veteran to the emergency room after one of his knees "gave out" and caused him to fall.  Moreover, K.C. stated that the Veteran complained of knee pain daily and had trouble walking most of the time.  

A January 2010 x-ray study of the right knee revealed minimal medial joint space narrowing with no significant degenerative changes.  There was a small medial spur of the superior medial condyle of the right femur.  

The Veteran had a series of steroid injections into the right knee beginning in February 2010.  In March 2010, he reported that, two weeks prior, he was walking down the stairs when his right knee gave out.  He stated he was seen in the emergency room and was placed in an immobilizer.  He reported a ripping sensation.  On examination, there was exquisite tenderness to palpation along the medial aspect of the right knee as well as significant medial laxity.  

In May 2010, an MRI revealed that the right medial meniscus appeared diminished in size and was partially extruded out, which most likely represented post-meniscectomy changes.  All ligaments appeared to be intact.  There were mild degenerative changes with chondromalacia involving the patellofemoral joint, and a small joint effusion and Baker's cysts posteriorly.  A VA staff surgeon reviewed the Veteran's history and opined that total knee replacements were premature, noting that x-ray studies showed only minimal joint space narrowing medially on the right knee.  The plan was to continue with activity modification and bracing.  

An August 2010 MRI study showed an undersurface tear or fraying of the medial meniscus, medial tibial chondromalacia, chronic posttraumatic thickening at the upper medial collateral ligament (MCL), and small MCL bursal fluid accumulation, among other findings.  In addition, there was some increased edema along the central anterior tibial plateau, adjacent to the attachment of the anterior cruciate ligament (ACL), suggesting synovitis.  

In November 2010, the Veteran reported ongoing right knee pain as well as bilateral knee popping and cracking.  He received Hyalgan injections bilaterally.  

At a March 2011 physical therapy consultation, the Veteran reported increasing difficulty completing his essential work activities as a farmer.  He stated that he iced both knees three times daily and went swimming as often as he could.  The clinician noted that the Veteran was unable to transition from sitting to standing without using his hands, and that he was unable to perform a single partial wall sit with appropriate form.  Moreover, the clinician stated that the Veteran's rehabilitation prognosis was poor without surgical intervention, and that he was not considered to be a good candidate for gaol-directed skilled therapy at this time in light of his current high level of daily full weight-bearing activities.  

In May 2011, the Veteran's complaints focused on the left knee.  Examination revealed no swelling or effusion, and all ligament testing was negative.  The Veteran had full range of motion, and, in fact, had 5 to 10 degrees of genu recurvatum bilaterally.  The clinician noted that a total knee replacement would not help.  

At the July 2011 Board hearing, the Veteran testified that his right knee had worsened since the last VA examination in May 2007.  Specifically, he stated that he experienced constant pain and had no stability.  He had to wear his braces constantly, and if he did not wear his braces, he would fall.  When driving, he stated he had to stop very frequently to move around due to knee pain.  Moreover, he reported constant grinding, popping, and instability.  He stated that he fell to the ground due to his knees giving out at least once per month.  

The Veteran was afforded a VA general medical examination in October 2011.  The knees were examined, and it was noted that right knee flexion was to 60 degrees with pain beginning at 0 degrees, and extension was to 0 degrees with pain at 0 degrees.  The Veteran was unable to perform repetitive use testing secondary to pain.  Functional loss after repetitive use included less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, interference with sitting, standing, and weight-bearing, and a very antalgic, unsteady gait.  Muscle strength was 5 out of 5.  Ligament testing was normal.  There was no patellar subluxation or dislocation.  The VA examiner noted that the Veteran had undergone bilateral meniscectomies but that there were no residual signs or symptoms of that procedure.  The examiner further stated that the knee disabilities impacted the Veteran's ability to work in that he had difficult with prolonged standing, walking, carrying, lifting, and pain, and that, moreover, the knee disabilities precluded any significant gainful physical or sedentary employment.  

In February 2012, the Veteran reported ongoing severe bilateral knee pain and instability.  It was noted that he had been discharged from the orthopedic clinic as he was not yet a candidate for a total knee replacement.  He walked with a limp.  The clinician prescribed capsaicin (see Virtual VA, CAPRI entry 10/17/12, Primary Care Note dated 2/1/12,  p. 110).   

In April 2012, the Veteran requested new pain medication for his knee pain.  It was noted that his left knee was tender and that he had pain on range of motion (see Virtual VA, CAPRI entry 10/17/12, Primary Care Note dated 4/30/12,  p. 61).  An addendum to that note indicated that the left knee joint was stable with no effusion or swelling (see Virtual VA, CAPRI entry 10/17/12, Addendum dated 4/30/12,  p. 61).      



In July 2012, the Veteran reported left knee pain at a level of 5 out of 10 in severity with chronic instability.  There was mild tenderness to palpation of the knee.  Range of motion was noted to be full, and examination revealed no instability.  Strength was 5 out of 5, and there was no swelling or effusion.  There was some patellofemoral crepitus.  An MRI revealed a medial meniscal undersurface tear with patellofemoral chondromalacia.  The diagnosis was chondromalacia patella, and the doctor recommend quadriceps rehabilitation and gait training to wean the Veteran off of the brace, and stated that there would be no surgery at this time for the very small meniscal tear.  The doctor further noted that, considering the multiple diagnoses in his examination and chart review, the moderate complexity of x-ray and/or scan review, the lab data contained in his record, and the severity of risks and morbidity of treatment options, this Veteran presented a case of moderate severity and complexity (see Virtual VA, CAPRI entry 10/17/12, Surgery Outpatient Note dated 7/11/12,  p. 18).  

On the question of whether the Veteran is entitled to higher ratings for his bilateral knee disabilities, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, DCs 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.  

Increased Rating for Right Knee Arthritis

As noted above, the right knee disability is rated as 10 percent disabling under DCs 5010-5024 for the entire rating period on appeal.  Both of those diagnostic codes instruct that the disability is to be rated as degenerative arthritis under DC 5003.  Under that code, as discussed above, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  



In this case, in November 2006, the Veteran's extension was limited to 30 degrees.  DC 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  Although the Veteran's extension was noted to be unlimited at the May 2007 and October 2011 VA examinations, the 2011 VA examiner did note that there was objective evidence of pain throughout the motion.  In light of the November 2006 notation of extension limited to 30 degrees and the notations of painful motion throughout the rating period on appeal, affording reasonable doubt in favor of the Veteran, the Board finds that a 40 percent disability rating is warranted for right knee arthritis for limitation of extension throughout the rating period on appeal under DC 5261.  

The Board has considered whether any other diagnostic code would allow for an even higher rating for the Veteran's right knee arthritis, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

Under DC 5260, which contemplates impairment of the knee manifested by limitation of flexion, where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  The maximum available rating under DC 5260 is 30 percent, so this diagnostic code does not allow for a higher disability rating.  

However, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As noted above, the October 2011 VA examiner recorded right knee flexion to 60 degrees with pain beginning at zero degrees, or throughout the motion.  With consideration that motion is limited at the point where pain sets in, this evidence would warrant a 30 percent disability rating under DC 5260.  

However, the "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  In relation to amputations of the lower extremity, a 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, Diagnostic Code 5162.  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163 and 5164.  Thus, under the "amputation rule," a 60 percent disability rating is the maximum assignable disability rating for the Veteran's right knee disability.     

The assignment of a separate 30 percent disability rating for limitation of flexion would cause the combined disability rating for the right lower extremity to exceed 60 percent, as he already has a 40 percent rating for limitation of extension as well as a 20 percent disability rating for right knee instability throughout the rating period on appeal.  Therefore, in light of the amputation rule, affording reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent disability rating for right knee limitation of flexion is warranted from October 25, 2011, the date the evidence first demonstrates that the criteria for a separate rating under DC 5260 was met.  A 10 percent disability rating is assigned as it is the maximum rating that can be assigned without violating the amputation rule.    

The evidence prior to October 25, 2011 weighs against the assignment of a separate rating for limitation of flexion.  Prior to October 25, 2011, even taking the Veteran's painful motion into account, flexion, at worst, was to 90 degrees.  As the criteria for even a noncompensable rating under DC 5260 (limitation of flexion to 60 degrees) were not met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support the assignment of a separate rating for right knee limitation of flexion prior to October 25, 2011.  

In considering whether even higher ratings are warranted based on loss of motion under another diagnostic code, the maximum possible rating available for the knee under DC 5003 is 10 percent, since only one major joint is involved.  Thus, an even higher increased rating is not warranted under DC 5003.  The Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.    

In sum, after a review of all of the evidence, lay and medical, affording reasonable doubt in favor of the Veteran, the Board finds that a 40 percent disability rating is warranted for right knee limitation of extension for the entire rating period on appeal.  Moreover, a separate 10 percent disability rating is warranted for right knee limitation of flexion for the period from October 25, 2011, but not before.  

Increased Disability Rating for Right Knee Instability

Next, the Board has considered whether a disability rating in excess of 20 percent for right knee instability is warranted for the period from March 16, 2010.  

At the outset, as noted above, from October 25, 2011, forward, the Veteran is already at the maximum available combined disability rating for the right lower extremity under the amputation rule, so the assignment of a higher rating for right knee instability is prohibited from October 25, 2011.  

Moreover, after a review of the evidence, lay and medical, the Board finds that the weight of the evidence is against a disability rating in excess of 20 percent for right knee instability from May 16, 2010, forward.  DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  

Although the Veteran has consistently reported giving out of the right knee, objective evidence of ligamentous laxity has not been found on examination at any time during the rating period on appeal since March 16, 2010, when the current 20 percent disability rating went into effect.  The 20 percent disability rating was assigned based on a March 2010 treatment note indicating that the Veteran's right knee gave out two weeks prior and that significant medial laxity was found on examination.  However, subsequently, ligament testing has been negative.  For instance, ligament was testing in May 2011 and at the October 2011 VA examination, providing highly probative evidence against a finding of severe instability.  Moreover, a May 2010 MRI study showed that all ligaments were intact.  Finally, at the July 2011 Board hearing, the Veteran testified that his knees gave out causing him to fall to the ground at least once a month, which does not more nearly approximate severe instability.  Thus, in light of the negative findings on ligament testing and the Veteran's own testimony, the criteria for a disability rating in excess of 20 percent for right knee instability under DC 5257 have not been met for any part of the rating period from March 16, 2010.     

In further consideration of a higher rating for instability, DC 5259 contemplates symptomatic removal of semilunar cartilage (meniscus), but a 10 percent rating is the maximum (and only) available rating under DC 5259.  DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint, but a 20 percent rating is the maximum (and only) available rating under DC 5259.  DC 5262 does not apply, as there is no evidence of malunion or nonunion of the tibia or fibula.  Moreover, although genu recurvatum was observed on examination in May 2011, the maximum and only available disability rating under DC 5263 is 10 percent.

Increased Disability Rating for Left Knee Arthritis

Turning to the left knee, the Board has considered whether a disability rating in excess of 30 percent for left knee arthritis is warranted for the period from November 1, 2011.  

As noted above, the left knee arthritis has been evaluated under DC 5260, which contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  Thus, the Veteran is already at the maximum available disability rating under DC 5260, so it does not allow for a higher disability rating.  

As above, the Board has considered whether any other diagnostic code would allow for a rating in excess of 30 percent for the Veteran's left knee arthritis, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

As noted above, DC 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  In this case, the evidence shows that the Veteran had full range of motion of the left knee throughout the rating period from November 1, 2011, forward.  As the criteria for even a noncompensable rating under DC 5261 (limitation of extension to 5 degrees) were not met or more nearly approximated during the rating period from November 1, 2011, forward, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a rating in excess of 30 percent under DC 5261 for left knee arthritis for that period.  

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the maximum possible rating available for the knee under DC 5003 is 10 percent, since only one major joint is involved.  Thus, an increased rating is not warranted under DC 5003.  The Board finds that DC 5256 does not apply, as there is no evidence of left knee ankylosis.  The evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.  

Notwithstanding the above, the Board has also considered whether separate ratings are available for both limitation of flexion and extension based on the evidence, as above.  See VAOPGCPREC 9-2004.  In the present case, the evidence does not establish loss of extension or flexion to compensable degree in the left knee for any part of the rating period on appeal from November 1, 2011; thus, assignment of separate evaluations for limitation of flexion and extension is not appropriate here.





Increased Rating for Left Knee Instability

Next, the Board has considered whether a disability rating in excess of 10 percent is warranted for the Veteran's left knee instability for the period from November 1, 2011.  

As with the right knee, the Veteran currently has a 10 percent disability rating under DC 5257, which contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  

Although the Veteran has reported ongoing giving out of the knees, objective evidence ligamentous laxity has not been found on examination at any time during the rating period on appeal from November 1, 2011.  At a July 2012 examination, the left knee was stable to ligament testing, providing highly probative medical evidence against this claim.  Thus, in light of the negative findings on ligament testing, the criteria for a disability rating in excess of 10 percent under DC 5257 have not been met for any part of the rating period from November 1, 2011.  The currently assigned 10 percent disability rating adequately compensates the Veteran for his complaints of giving way, especially in light the negative ligament testing.      

In further consideration of a higher rating for instability, DC 5259 contemplates symptomatic removal of semilunar cartilage (meniscus), but a 10 percent rating is the maximum (and only) available rating under DC 5259.  DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint, and provides for a 20 percent disability rating.  Although a very small meniscal tear was found via MRI study in July 2012, examination revealed no instability, swelling, or effusion.  Moreover, the Veteran did not report "locking" of the left knee.  Therefore, the Board finds that the weight of the evidence is against a grant of a higher or separate rating under DC 5258.  DC 5262 does not apply, as there is no evidence of malunion or nonunion of the tibia or fibula.  Moreover, although genu recurvatum was observed on examination in May 2011 (prior to the rating period under consideration), the maximum and only available disability rating under DC 5263 is 10 percent.  

The Board has considered the Veteran's statements that his bilateral knee disabilities are worse, as well as his report of pain, limitation of motion, and giving way.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain, limitation of motion, and giving way.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation, limitation of motion, or instability such as to enable a finding that the disability picture more nearly approximates ratings even higher than those assigned herein under the rating criteria for the bilateral knee disabilities for the any part of the rating period on appeal.  

Despite the Veteran's contention of debilitating knee disabilities, the current disability ratings for bilateral knee arthritis and instability indicate a significant impact on his functional ability.  Such disability evaluations assigned by VA recognize his painful motion and instability, indicating very generally a 60 and 40 percent reduction in his ability to function due to his right and left knee disabilities, respectively.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.  

For these reasons, the Board finds that, for the entire rating period on appeal, a 40 percent disability rating is warranted for right knee limitation of extension.  From October 25, 2011, a separate 10 percent disability rating is warranted for right knee limitation of flexion.  However, the weight of the evidence is against a rating in excess of 20 percent for right knee instability from March 16, 2010; a rating in excess of 30 percent for left knee arthritis from November 1, 2011; and a rating in excess of 10 percent for right knee instability from November 1, 2011.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For instance, the rating criteria specifically contemplate the pain, limitation of motion, and instability caused by the Veteran's knee disabilities.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his knee disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

As noted above, a TDIU is already in effect.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  In this case, the notice requirements were satisfied by way of a September 2006 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the July 2011 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2011 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
The Veteran has been afforded adequate examinations on the issue of increased ratings for his service-connected knee disabilities.  VA provided the Veteran with examinations in May 2007 and October 2011.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of X-ray and MRI studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of increased ratings for his service-connected knee disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In June 2012, the Board remanded this case for a new VA examination to determine the current severity of the service-connected knee disabilities.  An examination was scheduled in September 2012, but the Veteran failed to report for the examination.  He subsequently sent a letter notifying VA of a change of address, but the change of address was not effective until November 2012.  Therefore, under the presumption of regularity, it is presumed that he received notice of the September 2012 VA examination.  Generally, under VA law, there is a presumption of administrative regularity, based upon which it is presumed that Government officials have properly discharged their official duties, which may only be overcome by clear evidence to the contrary.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Davis v. Principi, 17 Vet. App. 29, 37 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), citing Ashley v. Derwinski, 2 Vet. App. 62, 64-54 (1992) (recognizing that it is presumed that government officials "have properly discharged their official duties").  

Moreover, the duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  In this case, the Veteran's failure to report for the scheduled VA examination denied VA information which may have substantiated his claim.  Under 38 C.F.R. § 3.655, when a claimant fails to report for a scheduled VA examination without good cause, the claim shall be adjudicated based on the evidence of record.  In this case, no good cause has been demonstrated for the Veteran's failure to report for the September 2012 VA examination, and VA has satisfied its duty to assist.   

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

A 40 percent disability rating is granted for right knee loss of extension for the entire rating period on appeal, subject to the rules governing payment of monetary benefits.  

A separate 10 percent disability rating for right knee limitation of flexion is granted for the rating period from October 25, 2011, subject to the rules governing payment of monetary benefits.  

A disability rating in excess of 20 percent for right knee instability is denied for the rating period from March 16, 2010.

A disability rating in excess of 30 percent for left knee arthritis is denied for the rating period from November 1, 2011.

A disability rating in excess of 10 percent for left knee instability is denied for the rating period from November 1, 2011.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


